Exhibit 10.1
 
 
SECOND AMENDED AND RESTATED
RESTRICTED STOCK AGREEMENT


AGREEMENT made as of the 4th day of December, 2013, by and between Mojo
Organics, Inc., a Delaware corpora­tion (the “Company”), and  (the “Executive”).
 
WHEREAS, on May 21, 2012, the Company’s Board of Directors (“Board”) determined
to issue to the Executive shares1 of common stock of the Company, $.001 par
value (“Shares”);
 
WHEREAS, the Company and Executive entered into a Restricted Stock Agreement,
dated as of May 21, 2012 (the “Original Agreement”), setting forth the terms by
which the Shares are issued to the Executive and by which they vest;
 
WHEREAS, the Company and Executive entered into an Amended and Restated
Restricted Stock Agreement, dated as of April 30, 2013 (“Amended Agreement”),
revising the initial vesting period of the Shares to occur on a later date than
that contained in the Original Agreement; and
 
WHEREAS, potential investors in the Company have demanded that the vesting
period of the Shares be modified to occur on a date later than that contained in
the Amended Agreement; and
 
WHEREAS, the Company and Executive desire to amend and restate the Amended
Agreement in its entirety as set forth herein
 
IT IS AGREED:
 
1. Grant of Restricted Shares.
 
(i) The Company hereby issues to the Executive Shares on the terms and
conditions set forth herein.  All of the Shares shall be subject to forfeiture
during the period terminating June 30, 2016 (“Restriction Period”).  The Shares
shall be represented by three stock certificates registered in the name of the
Executive, each of which shall represent 883,084 Shares.  The certificates
(collectively, the “Restricted Share Certificates”) shall bear the legends set
forth in Sections 5(v) and 5(vi) of this Agreement.  The Restricted Share
Certificates shall be deposited by the Executive with the Company, together with
stock powers endorsed in blank, which will permit transfer to the Company of all
or any portion of the Shares represented by such certificates (the “Restricted
Shares”) that shall be forfeited or shall not become vested in accordance with
the terms of this Agreement.
 
(ii) After issuance, the Restricted Shares shall constitute issued and
outstanding shares of Common Stock for all corporate purposes unless and until
forfeited in accordance with the terms hereof.  The Executive shall have the
right to vote such Restricted Shares, to receive and retain all cash dividends
as the Board may, in its sole discretion, pay on such Restricted Shares, and to
exercise all of the rights, powers and privileges of a holder of Common Stock
with respect to such Restricted Shares, except that (a) the Executive shall not
be entitled to delivery of the Restricted Share Certificates until the
Restricted Shares represented by the Restricted Share Certificates vest in
accordance with subparagraph (iii) below; and (b) other than cash dividends as
the Board, in its sole discretion, distributes, the Company will retain custody
of all distributions (“Retained Distributions”) made or declared with respect to
the Restricted Shares (and such Retained Distributions will be subject to the
same restrictions, terms and conditions as applicable to the Restricted Shares)
until such time, if ever, as the Restricted Shares with respect to which such
Retained Distributions shall have been distributed have become vested.
 

--------------------------------------------------------------------------------

1 For the avoidance of doubt, share amounts herein have not been adjusted to
account for the Company’s ten-for-one reverse stock split effected on April 1,
2013.
 
 
1

--------------------------------------------------------------------------------

 
 
(iii) On January 2, 2015, if the Executive is still an advisor to the Company,of
the Restricted Shares and the Retained Distributions with respect thereto shall
become vested.  On January 2, 2016, if the Executive is still an advisor to the
Company, of the Restricted Shares and the Retained Distributions with respect
thereto shall become vested.  On June 30, 2016, if the Executive is still an
advisor to the Company,  of the Restricted Shares and the Retained Distributions
with respect thereto shall become vested. After the date that any of the
Restricted Shares become vested, upon the request of the Executive the Company
shall promptly instruct its transfer agent to issue and deliver to the Executive
a new certificate for the Shares that have vested, which certificate shall not
bear the legend set forth in Section 5(vi). If, at any time prior to the vesting
of the Restricted Shares in accordance with this Section 1(iii), the Executive’s
employment with the Company is terminated, then the Restricted Shares that have
not then vested (and the Retained Distributions with respect thereto) shall be
forfeited to the Company and the Executive shall not thereafter have any rights
with respect to such Restricted Shares.  Notwithstanding the foregoing, if
Executive’s employment with the Company is terminated at any time other than by
the Company for “Cause” or by the Executive without “Good Reason” (each as
defined in the Executive’s employment agreement with the Company), then all of
the Restricted Shares shall automatically vest.
 
(iv) Nothing in this Agreement shall confer on the Executive any right to
continue his relationship with the Company (or with any parent, subsidiary or
affiliate of the Company) or limit in any way the right of the Company (or of
any parent, subsidiary or affiliate of the Company) to terminate the Executive’s
relationship with the Company (or with any parent, subsidiary or affiliate of
the Company) at any time, with or without cause.
 
2. Withholding Tax.  The Company shall have the right to withhold from Executive
that number of Shares having a Fair Market Value (as defined below) equal to the
minimum amount of any federal, state or local income and/or payroll taxes
required by law to be withheld and to take such other action as the Board may
deem advisable to enable the Company and Executive to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to the
vesting of Shares.  Solely for purposes of this section, “Fair Market Value”
means as of any given date: (i) if the Shares are listed on a national
securities exchange or The Nasdaq Stock Market, LLC (“Nasdaq”), the last sale
price of the Shares in the principal trading market for the Shares on such date,
as reported by the exchange or Nasdaq, as the case may be; (ii) if the Shares
are not listed on a national securities exchange or Nasdaq, but are traded in
the over-the-counter market, the closing bid price for the Shares on such date,
as reported by the OTC Bulletin Board or Pink Sheets, LLC or similar publisher
of such quotations; and (iii) if the fair market value of the Shares cannot be
determined pursuant to clause (i) or (ii) above, such price as the Board shall
determine, in good faith.
 
3. Nonassignability of Restricted Shares.  The Restricted Shares shall not be
assignable or transferable until they have vested.
 
4. Company Representations.  The Company hereby represents and warrants to the
Executive that:
 
(i) the Company, by appropriate and all required action, is duly authorized to
enter into this Agreement and consummate all of the transactions contemplated
hereunder; and
 
(ii) the Shares, when issued and delivered by the Company to the Executive in
accordance with the terms and conditions hereof, will be duly and validly issued
and fully paid and non-assessable.
 
5. Executive Representations.  The Executive hereby represents and warrants to
the Company that:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) he is acquiring the Shares for his own account and not with a view towards
the distribution thereof;
 
(ii) he understands that he must bear the economic risk of the invest­ment in
the Shares, which cannot be sold by him unless they are registered under the
Securities Act of 1933, as amended (“Securities Act”), or an exemption therefrom
is available thereunder and that the Company is under no obli­gation to register
the Shares for sale under the Securities Act;
 
(iii) in his position with the Company, he has had both the opportunity to ask
questions and receive answers from the officers and directors of the Company and
all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such infor­mation or can acquire it without
unreasonable effort or expense;
 
(iv) he is aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Shares in the absence of registration
under the Securities Act or an exemption therefrom as provided herein; and
 
(v) the certificates evidencing the Shares shall bear the following legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT.  THE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR AN EXEMPTION THEREFROM UNDER SAID ACT.”


(vi) the certificates evidencing the Restricted Shares shall also bear the
following legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED PURSUANT TO A
RESTRICTED STOCK AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE COMPANY, AND MAY
NOT BE TRANSFERRED, PLEDGED OR DISPOSED OF EXCEPT IN ACCORDANCE WITH THE TERMS
AND CONDITIONS THEREOF.”


6. Restriction on Transfer of Shares.  Anything in this Agreement to the
contrary notwithstanding, the Executive hereby agrees that he shall not sell,
transfer by any means or otherwise dispose of the Shares acquired by him without
registration under the Securities Act, or in the event that they are not so
registered, unless (i) an exemption from the Securities Act registra­tion
requirements is available thereunder, and (ii) the Executive has furnished the
Company with notice of such proposed transfer and the Company’s legal coun­sel,
in its reasonable opinion, shall deem such proposed transfer to be so
exempt.  Further, the Executive agrees that he shall abide by all of the
Company’s policies in effect at the time the Shares vest and thereafter,
including the Company’s Insider Trading Policy, with respect to the ownership
and trading of the Company’s securities.
 
7. Miscellaneous.
 
7.1 Notices.  All notices, requests, deliveries, payments, demands and other
communications that are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent by
regis­tered or certified mail, or by private courier, return receipt requested,
postage prepaid to the Company at its principal executive office and to the
Executive at his address set forth below, or to such other address as either
party shall have specified by notice in writing to the other.  Notice shall be
deemed duly given hereunder when delivered or mailed as provided herein.
 
 
3

--------------------------------------------------------------------------------

 
 
7.2 Waiver.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.
 
7.3 Entire Agreement.  This Agreement constitute the entire agreement between
the parties with respect to the subject matter hereof.  This Agreement may not
be amended except by writing executed by the Executive and the Company.  The
Original Agreement is superseded in all respects by this Agreement, and the
Original Agreement is no longer of any effect.
 
7.4 Binding Effect; Successors.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and, to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives.  Nothing in
this Agreement, expressed or implied, is intended to confer on any person other
than the parties hereto and as provided above, their respective heirs,
successors, assigns and representatives any rights, remedies, obligations or
liabilities.
 
7.5 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to choice of
law provisions).
 
7.6 Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 


IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.




EXECUTIVE:                                                                                     MOJO
ORGANICS, INC.




                                                                                                           
By:                                                                
                                                     
      Name:
      Title:


Address of Executive:




 
4

--------------------------------------------------------------------------------

 